In re Clifton Hebert, applying for writ of certiorari to the Fifth Circuit Court of Appeal, No. 83-CA-821; Parish of Jefferson, 24th Judicial District Court, No. 268-454, Division F.
Granted. The Court of Appeal and District Court judgments are amended. The plaintiffs suit is dismissed, reserving to plaintiff the right to file another compensation claim if and when he becomes disabled as the result of an occupational disease, and reserving the defendant’s right to assert a plea of preemption as well as other exceptions or pleas to any suit which may be hereafter brought by plaintiff. See LaCoste v. J. Ray McDermott & Co., 250 La. 43, 193 So.2d 779 (1967).